Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Oohashi (US 8,579,064) in view of Nakamura (US 9,085,230).
In re claim 1, Oohashi discloses a saddle riding electric vehicle, comprising: a power unit which has a motor (5) configured to drive a vehicle, a battery (46, see column 11, lines 27-32) serving 5as a power source of the motor, and a control unit (ECU 42) configured to control the motor; a vehicle body frame (3, 4) which supports the power unit, and has a head pipe (2) configured to support a front wheel (49) in a steerable manner, and a down frame (4) extending downward from the head pipe; a first radiator (29a) and a second radiator (29b) disposed on both sides in a vehicle width 10direction across the down frame as shown in Figure 2; and a pump (not shown as stated in column 6, line 51) which circulates cooling water between the first radiator, the second radiator and the power unit, wherein the pump supplies coolant through the lower hoses (32, 33) below the radiators, but does not specifically disclose the pump 
In re claim 2, Oohashi further discloses the first tank extends along a predetermined direction, 24 a first introduction port (via hose 33) through which the cooling water discharged from the power unit is introduced, and a flow division port (via hose 31) configured to divide the cooling water toward the second tank are formed in the first tank, and the first introduction port and the flow division port are formed on opposite 5sides (left/right) across a central portion of the first tank in the predetermined direction as shown in Figure 4 and inherently discloses, but does not specifically disclose wherein the first radiator includes: a first radiator core, and a first tank which stores cooling water passing through the first radiator 20core, the second radiator includes: a second radiator core, and a second tank which stores cooling water passing through the second radiator core.  Nakamura, however, does disclose wherein the first radiator (43) includes: a first radiator core (43c), and a first tank (43a) which stores cooling water passing through the first radiator 20core, the second radiator (44) includes: a second radiator core (44c), and a second tank (44a) which stores cooling water passing through the second radiator core.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the radiators of 
In re claim 5, Nakamura further discloses 20wherein an introduction port (via hose 55) through which the cooling water discharged from the power unit is introduced is formed in one radiator of the first radiator and the second radiator, and a discharge port (60) through which the cooling water is discharged toward the power unit is formed in the other radiator (44) of the first radiator and the second radiator. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the radiators of Oohashi such that they comprised the introduction/discharge ports of Nakamura for proper cooling of the motor.
Allowable Subject Matter
Claims 3, 4, 6, 7 allowed as previously indicated.
Response to Arguments
Applicant's arguments filed 9/8/21 have been fully considered but they are not persuasive. Applicant argues that Nakamura fails to disclose wherein the pump is disposed vertically below one radiator. The Examiner, however, notes that at least in front view, the pump is below the one radiator as shown in Figure 2. The Examiner suggests claiming this feature more clearly to place the application in condition for allowance.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/MICHAEL R STABLEY/Examiner, Art Unit 3611                                                                                                                                                                                                        
/KEVIN HURLEY/Primary Examiner, Art Unit 3611